EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Olson on 6/2/2022.

The application has been amended as follows: 

In claim 16, line 8, after “first region being a”, “proximal” has been deleted and distal has been inserted therefore.
In claim 16, line 9, after “second region being a”, “distal” has been deleted and proximal has been inserted therefore.

In claim 22, line 2, after “elastic holding element”, “incudes” has been deleted and includes has been inserted therefore.

In claim 23, commas have been added after “comprises” on line 2 and “part” on line 2. 

In claim 35, line 7, after “first region being a”, “proximal” has been deleted and distal has been inserted therefore.
In claim 35, line 8, after “second region being a”, “distal” has been deleted and proximal has been inserted therefore.

In claim 36, line 7, after “first region being a”, “proximal” has been deleted and distal has been inserted therefore.
In claim 36, line 8, after “second region being a”, “distal” has been deleted and proximal has been inserted therefore.
	In claim 36, 4th line from the end, after “axial distance from”, “the” has been deleted and a has been inserted therefore. 

Claim 37 has been cancelled.

Claim 38 has been amended as follows:
A method of using a plug securing part for securing an end plug in a medicament container, the method comprising:
providing the medicament container, the medicament container including a base body that at least partially surrounds an interior, the base body having a central axis and a proximal opening, wherein the medicament container forms a dual chamber system; 
arranging the end plug in the interior such that the end plug is displaceable along the central axis and, the end plug separates a first region of the interior from a second region of the interior, the first region being a distal region of the interior with respect to the end plug, the second region being a proximal region of the interior with respect to the end plug;
inserting the plug securing part at least partially into the second region of the interior through the proximal opening, the plug securing part, when inserted into the interior, being closer to the proximal opening than the end plug, and held, at least in a holding area, in a fixed position in the interior by a connection selected from a positive connection, a non-positive connection and a combination thereof, wherein the plug securing part is inserted into the second region through the proximal opening so that it is positioned closer to the proximal opening than the end plug, wherein the plug securing part is held at least in a holding area of the second region of the medicament container by the positive connection and/or the non-positive connection; 
holding the plug securing part onto the base body when inserted into the interior by at least one elastic holding element of the plug securing part, the at least one elastic holding element having an elasticity acting on the central axis at least radially, and 
subjecting the medicament container to a pressure gradient by a change in altitude and retaining the plug within the medicament container with the plug securing part. 

Claim 39 has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783